 VIKING CONNECTORS CO95Viking Connectors Co. and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW Local509, AFL-CIO. Cases 31-CA-16140 and 31-CA-16527October 19, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn October 26, 1988, Administrative Law JudgeClifford H Anderson issued the attached decisionThe Respondent filed exceptions and a brief andthe General Counsel and the Charging Party filedanswering briefs The Charging Party also filed ex-ceptions to which the Respondent filed an answer-ing briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt his recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Viking Connectors Co, Chatsworth,Van Nuys, and Covina, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order1 The Charging Party excepted to the judge's remedy First, It request-ed that the Board reconsider the decision in Ex-Cell-0 Corp, 185 NLRB107 (1970), and award compensation to employees equal to what it is rea-sonable to assume they would have obtained if the Respondent had notbargained in bad faith We decline to overrule Ex-Cell-0 The ChargingParty also requested an award of litigation expenses based on Tudee Prod-ucts Inc , 194 NLRB 1234 (1972), which provides for reimbursement ofcertain litigation costs where a party engages in frivolous litigation Inthe circumstances of this case we do not find that an award of litigationcosts would be appropriateThe correct citation to Crane Co in sec B,1 of the judge's decision is244 NLRB 103 (1979)Ann L Weiman, Esq , for the General Co-tinselChristopher A Burrows, Tom Petrzdes, Esq and Thomas PBurke, Esq , with them on brief (Pettit & Martin), ofLos Angeles, California, for the RespondentDavid S Adelstein, Esq (Schwartz Steinsapir, Dohrmann& Sommers), of Los Angeles, California, for theCharging PartyDECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON, Administrative Law Judge Iheard these consolidated cases in trial on April 26 and27, 1988, in Los Angeles, California The matter arose asfollows On October 28, 1986, the International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW Local 509, AFL-CIO(the Union or the Charging Party) filed a charge docket-ed as Case 31-CA-16140 against Viking Connectors Co(Respondent or the Employer) 1 Following an investiga-tion, the Regional Director for Region 31 of the Nation-al Labor Relations Board (Board) issued a complaint andnotice of hearing on December 12, 1986, regarding Case31-CA-16140 On February, 19, 1987, the Regional Di-rector approved an all-party informal settlement agree-ment concerning Case 31-CA-16140 On May 7, 1987,the Charging Party filed a separate charge against Re-spondent docketed as ,Case 31-CA-16527 Following aninvestigation, on February 23, 1988, the Regional Direc-tor for Region 31 set aside the informal settlement agree-ment in Case 31-CA-16140 and issued an order consoli-dating cases, consolidated amended complaint and noticeof hearing regarding Cases 31-CA-16140 and 31-CA-16527The complaint alleges and the answer denies that Re-spondent violated Section 8(a)(5) and (1) of the NationalLabor Relations Act (Act) by bargaining in bad faithwith the Union concerning production and maintenanceemploYees employed by Respondent at Its Chatsworth,Van Ntiys, and Covina, California locations More specif-ically, the General Counsel alleges that Respondent en-gaged 'in bad-faith bargaining subsequent to the approvalof the settlement agreement described above, therebyjustifying the Regional Director's setting aside the settle-ment agreement The General Counsel also alleges thatRespondent's bargaining before the 'settlement agreementwas approved constitutes additional violations of Section8(a)(5) and (1) of the Act •,FINDINGS OF FACTAll parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine, and cross-examine witnesses, to argue orally, andto file postheanng briefsOn the entire record herein, including helpful briefsfrom all parties, and from my observation of the wit-nesses and their demeanor, I make the followingI The correct title of Respondent was not definitively established Theoriginal charges in this matter addresssed Respondent as "Viking Con-nectors Company" The complaints styled Respondent as 'Viking Con-nectors, Inc ' Respondent's pleadings indicate the appellation "VikingConnectors, Inc" is wrong and should properly be Viking ConnectorsCo Respondent s pleadings seemed most consistent with the remainderof the record evidence Inasmuch as there was no dispute regarding juris-dictional facts or other substantive matters, Respondent s suggested titleis used herein If the matter remains in dispute, It may be litigated in sub-sequent stages of this proceeding as necessary297 NLRB No 15 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT2Respondent is now and has been at all times material,a State of California corporation with places of businesslocated in Chatsworth Covina and Van Nuys Califorma, where it is engaged in the manufacture and assemblyof electronic and electric connectors and related products Respondent, in the course of its business operationsannually sells goods and services valued in excess of$50 000 directly to customers located outside the State ofCalifornia Respondent is and has been at all times matenal an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6)and (7) of the ActI JURISDICTIONII LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the ActIII ALLEGED UNFAIR LABOR PRACTICESA Chronology of Events1 BackgroundOn August 15 1986 the Regional Director for Region31 of the National Labor Relations Board, in Case 31-RC-6054 certified the Union as representative of Respondent s employees in the following unitAll production and maintenance employees employed by Respondent at its Chatsworth Van Nuysand Covina California locations excluding officeclerical employees professional employees guardsand supervisors as defined in the Act and employees of Sandia CorporationThere is no dispute that at all material times the unit hasbeen appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the ActOn August 18, 1986, the Union sent a letter to Respondent with the following textThe Employees of your Company have voted to affiliate with U A W Local 509 Prior to meetingwith you for the purpose of negotiating an agreement, the Union is requesting the following mformationList of all EmployeesSeniority dates of all EmployeesRate of pay of all EmployeesList of all classifications including the minimumandmaximum rate rangeMinimum and maximum wages per hour and therate range of2 As a result of the pleadings and stipulations of counsel includmg alarge number of stipulated exhibits the parties substantially reduced thefactual matters in dispute at the hearing Where not otherwise notedthese findings are based on the pleadings stipulations and stipulated documents or uncontested documentary and testimonial evidenceeach Employee and also the method of progressionA copy of the Insurance Plan (including theamount theCompany pays and the amount the Employees [sic] pays)The number of paid holidays in effect at yourplantPension Plan or Severance Plan if anyRequirements and amount of vacationIncentive Plan if anyNight shift premiumAny other benefits or privileges that your Employees now receiveOn September 10 1986 Respondent sent the Union aletter with the following text and attachments as describedEnclosed is a copy of the information you requested in your August 18 letter regarding Vikingemployees name, rate of pay classification and service date We have no wage ranges or progressionWe were working on this project as the union camein and had not finalized or implemented the programWe observe 9 paid holidays have no pensionplan nor an incentive plan Our second shift premium is 300 and third 500 Vacation is accrued at therate of 2 weeks per year up to 5 years service and 3weeks after 5 years serviceOther benefits and our Medical benefits are outlined in our Employee Handbook and EmployeeBenefit Handbook The cost of the medical plansare outlined on the attached sheet The companycost of these programs is [quotations deleted]2 Session one phase one bargammg3An initial collective bargaining session was held pursuant to prior agreement on October 9 1986 Present forRespondent were Gerald Hedman Respondent s chiefnegotiator, Don Miner Respondent s director of financeand George Webster Respondent s production managerPresent for the Union were Howard Dickerson secretary treasurer of the Union Julian Cervantes vice president of the Union and an employee negotiating committee composed of Jose Vallee Jesus Garcia and ManaMartinez 4Following opening exchanges and inquiries regardingthe authority of the parties to approve any agreementreached and an initial procedural decision to seek tentative agreement on an item by item basis the Union swritten proposal was reviewed This proposal had beenmailed to Respondent earlier in October and contained,inter aim, a recognition clause, a union security and3 Bargaining occurring before the settlement agreement is referred toas phase one bargaining It occurred entirely in 1986 Postsettlementagreement bargaining is referred to as phase two bargaining* Unless otherwise noted the bargainers remained the same throughbargaining or the identity of particular bargainers was not relevant to resolving the factual or legal Issues herein VIKING CONNECTORS CO97checkoff clause, and a grievance and arbitration clauseproviding for binding arbitration Following the presen-tation of the Union's proposal, Hedman suggested thatthe proposals submitted by the Union, if accepted, wouldrequire an employee wage reduction He further suggest-ed that existing wages need not be raised because marketconditions allowed filling available positions at existingwage ratesRespondent did not present proposals at this sessionbut rather reviewed the economic outlook in the com-puter industry and its own perceived place within thatindustry Thus Respondent's negotiators argued thatbusiness conditions had deteriorated over the preceding 2years, that its customers were not economically vigor-ous, and that "offshore competition had become particu-larly acute"3 Session two, phase one bargainingThe following day, October 10, 1986, a second bar-gaining session was held Respondent presented a limitednumber of proposals, including, inter aim, the followingcontract clausesRecognitionFor the duration of this Agreement, employer rec-ognizes union as per the Unit certified by the Na-tional Labor Relations Board, Case #31-RC-6054,for all present facilities, located within Zip Code91311 as it existed on August 7, 1986Employee RightsIn recognition of Section 7 employee rights and ofdeclining unionism in the United States and of Em-ployer's right to an unreduced labor market, no em-ployee shall be required to become or remain aUnion member, or to pay any dues or fees whatso-ever to UnionSub-Contracting and Plant SitingThe Employer may subcontract without limit, andmay locate, relocate, open, close, curtail or expandany present or future plant whether or not coveredby this AgreementNo substantive agreement was reached at this sessionHedman complained of errors in the Union's proposal as-serting that it was a waste of time to discuss the docu-ment in light of its errors4 Session three, phase oneThe third bargaining session was held on October 20,1986 5Respondent submitted additional proposals including,Inter aim, the followingManagement RightsThe management of the operations and direction ofthe workforce are vested exclusively in the Em-ployer, who retains all management rights as mostbroadly defined, except as specifically limited by5 The Union had mailed its revised proposals to the Employer on Oc-tober 17, 1986, which proposals were also delivered by hand on October20the explicit provisions of this 'Agreement Nothingin this Agreement is intended to limit the Employ-er's sole and exclusive rights to manage the oper-ations and direct the work forceIn addition to the general management preroga-tives reserved by the Employer and recognized bythe Union, the Union specifically recognizes theEmployer's reserved rights to maintain, cancel,modify, amend, restrict, expand or otherwisechange any existing benefit, program, policy, prac-tice or procedure not specifically controlled by theexplicit language of this Agreement, and to institute,cancel, modify, amend, restrict, or expand any bene-fit, program, policy, -practice or procedure as it seesfit, in its sole and exclusive judgment, as and whenit deems appropriate All benefits, work rules, andworking conditions or other terms and conditions ofemployment shall remain as they are until revised,amended, modified, expanded, restricted, cancelled,added to or deleted from or otherwise changed bythe Employer in his [sic] sole and exclusive discre-tion, as and when it deems appropriateWagesWages, individual rates of pay, differentials, premi-ums and progression ladders shall be determinedsolely by the Employer, and may be revised fromtime to time in whatever manner and whenever theEmployer deems appropriateRespondent also proposed to continue the grievance pro-cedure "separately provided and maintained by the Em-ployer" A broad no-strike clause was also proposedA discussion followed respecting the Employer's newproposals Howard Dickerson addressed Respondent'sproposed management-rights clause suggesting the Em-ployer's past practices ought to be continued Hedmanchallenged this contention suggesting "perhaps so, per-haps not" Dickerson noted that the Employer's pro-posed grievance language referred to the Employer'sthen existing procedures and asked for a copy of thoseprocedures Hedman responded that the procedure wasnot a part of the agreement but would remain separateThe Union's wage proposal called for a 10-percentannual wage increase for all employees Respondentargued that the Union's wage proposal was exorbitantparticularly when considered with the Union's proposedpension plan Respondent argued "our question is still onthe negative side as to how much employees will giveup" Respondent indicated it would prefer to have directwage payments rather than nonwage benefits such as va-cations or other fringe benefits The parties' positionswere discussed and opinions exchanged concerning manyof the Employer's proposals including recognition, nodiscrimination, employee rights, subcontracting and man-agement rights As to other contract clauses such asunion access, Respondent indicated it was consideringchanges in its proposal5 Fourth session, phase oneThe fourth bargaining session was held the followingday on October 21, 1986 The Union's proposals were re- 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviewed with Respondent not accepting any of the pro-posals Respondent was adamant that it did not wish toaccept any element of union security and further suggest-ed that the Union's checkoff proposals were unsatisfac-tory because Respondent was not interested in the unionstatus of employees and did not want to become theUnion's bookkeeper or collection bureauFollowing this discussion, Respondent offered certainmodifications to its earlier proposals Respondent modi-fied its subcontracting clause to add the language "Uponwritten request from the Union, the Employer will dis-cuss the effects on employees of its decision" In its rec-ognition clause it deleted the language referring to thezip code Finally, to its no-discrimination clause, it addedthe additional phrase "during the life of this agreement"Respondent made additional new proposals concerningjury duty leave, funeral leave, union bulletin board main-tenance, union representation, complete agreement, andduration language The last paragraph of Respondent'sproposal respecting union representation statedAll employees of the Employer, whether Unionmembers are not, shall be eligible to be elected asShop Steward or Committee Person The first suchelection shall be held at Viking within fifteen (15)days following the signing of this Agreement, andannually thereafter during the life of this Agree-ment At each election, any person who has servedas either Steward or Committee Person at all timewithin the immediately preceding three (3) year-period will not be allowed to be a candidate foreither office until he or she has been at least three(3) total years out of officeThe Union agreed to consider Respondent's proposalsand an additional bargaining session was scheduled forOctober 23, 19866 Fifth session, first phaseOn October 23, 1986, the parties held an additional ne-gotiation session in the absence of Howard DickersonRespondent's then-current proposals were reviewed Ad-dressing funeral leave, the Union sought the addition ofstepsons and stepdaughters to those family memberswhose death would trigger the funeral leave provisionsRespondent declined these proposals The Union furtherrequested that funeral leave be extended to include me-morial services which proposal Respondent acceptedRegarding jury duty, the Union sought to increase thepaid jury leave from 10 to 20 days Respondent did notagree to the increase Substantial discussion was held re-garding the contract proposal covering the union bulletinboard The size of the bulletin board, its location, andthe specification of restrictions on what could be on thebulletin board, as well as limits on the duration of post-ing were all subjects of discussion with no resolutionreached on any item The Union proposed language lo-cating the bulletin board by the timeclock Respondentresponded "perhaps•we haven't decided yet We areproposing to have it within the plant"Union representation at the plant was discussed TheUnion sought supersemority for its representatives Thiswas declined by Respondent Respondent's proposal re-quiring 3 weeks' notification prior to assumption ofduties by a new representative was challenged by theUnion as being too long and proposed that the Union'sagent assume his or her position immediately after provi-sion of written notice to the Employer Respondent indi-cated it would consider the matter and respond TheUnion also objected to the Employer's proposal's provi-sion that employees who were not members of the Unionwere eligible to be union stewardJulian Cervantes complained that management's pro-posal kept prior stewards and committee persons out ofoffice for 3 years and further complained of the need forannual elections Hedman respondedWe believe you can agree to anything you wantWhatever the Union does internally we don't careabout We would like to be able to agree on repre-sentatives because it would probably help adminis-tration of the agreement We want to work out lan-guage telling the requirements et cetera for yourstewards to be recognized by Viking This is ourbest offerThe grievance reference in the Employer's last propos-al was again discussed Hedman's bargaining notes reflectthat he stated "The separate procedure is called 'em-ployee appeals procedure,' and all your committee mem-bers have received copies of Viking's handbook"Respondent told the Union its proposals were overlygenerous and unacceptable Following additional caucus-es it was determined that no agreements could bereached that day, and the parties agreed to meet the fol-lowing day7 Session six, phase oneOn October 24, 1986, the parties again met in the ab-sence of Howard Dickerson The meeting was brief withthe parties generally adhering to previous positions Re-spondent did agree to a modification of its bulletin boardproposal, i e, the bulletin board could be locked by theUnion The meeting ended without additional negotia-tions being scheduled Respondent suggested that therewas no need to continue bargaining as it had made its"Last, Best and Final" offer and that the parties were atimpasse Cervantes called Hedman soon after the negoti-ation session ended, seeking additional meetings Hedmantold Cervantes there was no need to continue negotia-tions as Respondent had made its last concessions andthe Union did not agree to its proposals8 Session seven, phase oneThe parties met again on November 13, 1986 Cervan-tes was absent, and Dickerson and Keith Skotnes were inattendance Respondent's proposals were discussed withtentative agreement being reached on funeral leave andjury duty The bulletin board proposals were discussedThe Union sought language that the bulletin board be lo-cated in a "prominent place" This proposal was rejectedby Viking who wished to retain the discretion in thecontract to locate the bulletin board wherever it wished VIKING CONNECTORS CO99Respondent proposed a new grievance procedure andno-strike clause The gnevance procedure was not man-datory and allowed the Union to bring matters to arbi-tration only with the Employer's agreement Respond-ent's no-strike proposal statedDuring the life of this Agreement, neither the em-ployees nor the Union (including any of its agentsand employees) shall either engage in, encourage orfoster any strike, sympathy strike, interruption ofwork, work stoppage or work slowdown or other-wise interfere with the operations of the EmployerIn the event of any conduct in violation of theabove, the Union shall be subject to financial liabil-ity for such violation unless the Union does the fol-lowing1 Immediately after the beginning of such vio-lation, declares publicly that such action is unau-thorized and is a violation of this Agreement, and2 Promptly orders employees to return towork, notwithstanding the existence of any picketline or other impediment, and3 Refrains from challenging any disciplinaryaction taken by the Employer relative to employ-ees participating in or encouraging such conductThe Employer has and may freely exercise the rightto hire replacements for those employees who aredisciplined or discharged for conduct in violation ofthis no-strike commitmentRespondent also proposed a 3-year contract the dura-tion of which was contingent on union acceptance of theEmployer's entire proposal Respondent rejected theUnion's written proposals and no further agreementswere reached on the Employer's submissions The meet-ing then ended with the Union indicating it desired addi-tional bargaining the following day with the assistance ofa Federal mediator9 Session eight, phase oneThe following day, November 14, 1986, the partiesmet separately with the Federal mediator, Phyllis Cayse,without direct face-to-face bargaining Respondent com-plained to Cayse of delays in the Union's supplying a"clean copy" of its proposals and that the Union's leadnegotiator had been unavailable during some previoussessions The mediator was told by union agents that theUnion was desirous of obtaining an Employer wage pro-posal and the Employer's acceptance of a union-securityclause The mediator returned to Respondent and it wasdetermined that there was no profit in attempting to ne-gotiate further inasmuch as Respondent did not intend tocomply with the Union's demandsBy letter dated November 14, 1986, prepared after thesession, Gerald Hedman sent a letter to Howard Dicker-son with the following textWe regret that our bargaining process has notproduced an Agreement and that except for the twoitems initialed yesterday as Tentatively Agreed e,jury duty leave and funeral leave clauses], we are atimpasse on every other itemEnclosed is a copy of Viking's Last, Best andFinal Offer, including all the changes of positionswe have made The Union may accept this offerany time until 12 Noon on Tuesday, November 18,1986 by delivering written notice of acceptance toViking at its Chatsworth plant [address omitted]If you do not accept the offer as outlined above,Viking may choose to unilaterally implement all orparts of the offer as and when it chooses anytimeafter 12 Noon on Tuesday, November 18, 1986On November 18, 1986, the Union sent Respondent aletter with the following text, in partThis is to confirm our rejection of Viking's last,best and final offer dated November 14, 1986 Evenav cursory inspection reveals that this offer does notdiffer substantially from the Employer's initial pro-posal Nor does it indicate any areas of substantialmovement on the part of the EmployerIndeed, almost every section of the final offer il-lustrates the unwillingness of the Employer to com-promise or for that matter, show any intent to reachagreement on wages, hours, and other terms andconditions of employment To declare impasse afterso few attempts at negotiation underscores the Em-ployer's bad faith bargaining, as does the insistenceon, including non-mandatory subjects of bargainingin at least one section of the final offer10 The settlement agreementOn October 28, 1986, the Union filed Case 31-CA-16140 accusing Respondent of bargaining in bad faithOn February 19, 1987, the Regional Director approvedan all-party settlement agreement which contained a non-admission clause but did not contain any language ex-tending the certification year As part of the agreement,Respondent made the following assurancesWE WILL NOT rigidly adhere to impasse on any, provision whereby we retain unilateral control overwages, hours of employment and other terms andconditions of employmentWE WILL NOT rigidly adhere to impasse on anygrievance procedure not to be included in any col-lective-bargaining agreement, and over which weretain unilateral control, and WE wILL. NOT propose,as part of our last and final offer, a voluntary arbi-tration procedure as the final step of the above-de-scribed grievance procedure, where it is coupledwith a no-strike provisionWE WILL bargain in good faith with Local 509over wages, hours of employment, and other termsand conditions of employment of our employees11 Session one, phase twoThe parties resumed negotiations on March 24, 1987Following discussion it was agreed that each party's out-standing proposals remained valid and that the funeralleave and jury duty clauses remained tentatively agreedto Respondent notified the Union_ that it intended toclose its Covina, California plant and wished to move the 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCovina employees to the Chatsworth facility Respondent submitted a written proposal regarding incentivesRespondent wished to offer to transferring employeesand discussion of the proposal ensued Following discussion on that topic, Respondent requested and receivedpermission to raise three employees wage rate from$410 to $425 per hourRespondent arguing it had a problem retaining certainhighly skilled workers at current wage rates proposed toincrease the top wage rates of the three top wage class'fications within a contemplated 10 level classificationscheme The other seven levels were not further described nor were wage rates other than maximum ratesin the top three classifications discussed Respondentnoted its proposal would not increase the wage rates ofemployees in those classifications automatically butrather simply raise the ceiling of allowable wages withdecisions as to granting of individual wage increases toremain within the Employer s discretion Respondentalso presented a modified grievance and arbitration/nostrike proposal which provided for mandatory bindingarbitration while retaining the no strike language citedsupraFollowing a caucus, the parties again discussed theunion bulletin board clause Any agreement founderedon the term prominent which the Union sought in controlling the location the of bulletin board The Employerwas not willing to have its discretion so limited TheUnion agreed to the proposed wage increase in the threeclassification wage ceilings but argued that an increaseshould be given to everyone in the classifications to takeeffect retroactively and that this should not occur untilall employees obtained raises Hedman responded thatthere was no assurance that other employees would everreceive wage Increases and that Respondent did not beheve in retroactivity as a general proposition seeing noeconomic or business justification for such after the factpayments Respondent s proposed grievance procedurewas discussed at length with amendments to wordingbeing discussed and considered The Union opposedcombining any no strike clause particularly one with thebreadth of Respondent s proposed clause with the gnevance procedure12 Session two, phase twoOn April 2 1987 the parties met again with JulianCervantes present The Union informed Respondent thatit had received strike authorization and set a tentativedeadline of April 15 1987 for a strike unless meaningfulnegotiations occurred and Respondent presented a fullproposal on all issues Respondent then presented newand modified proposals These proposals included provimons to go into effect if the Covina operation weretransferred to the Chatsworth facility a grievance andno strike procedure a paid vacation clause and an hoursof work clause Respondent s new proposed terminationof employment clause statedEmployees may be discharged at the discretion ofthe Employer for a satisfactory reason A satisfactory reason is a nonpretextual reason which is satisfactory to the EmployerThe Employer s proposals included a definition clauseand a layoff and recall clause The layoff and recallclause in essence gave Respondent complete discretion inselection of employees for layoff and recall save that,where the Employer in its sole judgment determined twoemployees were equal seniority would determine theorder of layoff or recall Respondent s language providedthat employees in layoff for 31 consecutive days wouldbe terminatedThe Employer submitted a paid holiday clause whichprovided eight paid holidays and holiday pay at 1 1/2times base rates The Employer submitted a plant secunty clause and a section on unpaid leaves of absence Theunpaid leaves of absence clause provided inter aha 5days of sick leave after 6 months of continuous employment The new management rights clause statedSection 1The Employer retains all rights to manage anddirect the operations except to the extent suchrights are specifically limited or modified by theterms of this Agreement Nothing in this Agreementis Intended to limit the Employer's sole and exclusive right to manage the business and direct itsworking force including (by way of example andnot by way of limitation) the right to establish newjobs eliminate old jobs and increase or decrease thenumber of jobs to set rates of pay during the termof the Agreement to determme the products andmethods and means of manufacture including theintroduction of new or improved methods processes and facilities the right to contract or subcontractfor goods or services of any kind, the right toschedule and assign work transfer and lay off employees and discipline, suspend and discharge themfor cause to extend maintain curtail or terminatethe operations of the Employer and determine thesize location and relocation of the plant facilities, todetermine the quality of workmanship required andmaintain performance records for all jobs to estabhsh and require employees to observe reasonablerules and regulations issued by the Employer to determme the number and starting time of shifts andthe number of persons to be actively employedSection 2The Union agrees that its officers agents andmembers shall cooperate with the legitimate offersof the Employer to train new employees to improvethe skill ability and production of present employees and to reduce waste and spoilage of materialsSection 3In addition to the general management prerogafives reserved by the Employer and recognized bythe Union as exemplified above the Union specifically recognizes the Employer s right to modify theexisting health care and/or insurance plans and anyprograms, policies practices or procedures relatingthereto as deemed advisable in its sole and exclusivejudgment from time to time VIKING CONNECTORS CO101The Erni)foyer also submitted group benefit languagewhich stated as followsAll non-introductory, regular, full-time employeesare covered under Viking's medical, life, accidentaldeath and dismemberment benefit plans Your bene-fits booklet provides the details for each of the ben-efits described above These benefits may be revisedas the Employer deems fit in its sole discretion, andemployee cost-sharing may be increase or decreasedwhenever appropriateThe Employer also submitted a legality and complete-ness article which at section 2 statesThis document includes the entire -and 'completefield of agreement between the parties and resultedfrom negotiations in which each had unlimited rightand opportunity to make demands and proposalswith respect to any subject or matter in the area ofcollective bargaining and each voluntarily and un-qualifiedly waives the right and agrees that theother party shall not be obligated to bargain collec-tively with respect to any subject or matter referredto or covered or not referred to or not covered inthis document even though such subject or mattermay not have been within the knowledge or con-templation of either or both of the parties at thetime they negotiated and signed this AgreementDuring this bargaining session the Union again soughta union-security clause Respondent continued to opposecompulsory union membership Dickerson askedHedman if Respondent's new proposal included a pro-posal on wages and Hedman responded the Employerhad developed a plan "to be presented in due course"The meeting ended without agreementOn April 8, 1987, Hedman sent Dickerson a letter con-taining, inter aim, the following textAs I answered you on Thursday, Viking has for-mulated and is finishing a comprehensive wage planfor the bargaining unit You saw certain aspects ofit relating to the top three of ten possible levelswhen we discussed those with you at some lengthon March 24, and you agreed with our need to becompetitive with the labor market for our compara-ble jobsIn any event, a copy of our proposal to date isincluded with several updates and clarifications Iwould like to call your attention to three articleswhich incorporate substantive changesThe letter contains a modification to Respond-ent's unpaid leaves of absence proposal to conformto a court decision concerning California's pregnan-cy leave statute The letter further mentions thegroup benefits language which was modified to ex-pressly cover the existing dental benefits Finally,with respect to management rights, the letter con-tained the followingMANAGEMENT RIGHTS As would seem ob-vious by our stated willingness to present a compre-hensive wage plan, the words, "to set rates ofpay " referred only to our desire to be able to-grant general increases to Viking employees as ap-propriate You will notice this has been clarifiedIncluded with the letter was a 28-page composite of Re-spondent's proposals with its then-current modificationsincluding an open-shop clause6 with the following lan-guageNo present or future employee shall be required, asa condition of employment, to either become amember of the Union or to maintain such Unionmembership Neither shall any present or future em-ployee be required for any reason to tender fees ordues to the Union for bargaining representation,such as (for example only) in an "Agency Shop" sit-uation14 Session three, phase twoThe parties met again in bargaining on May 6, 1987The Union presented a written response to the Employ-er's earlier proposals The Union sought a union-securityclause which grandfathered existing employees andsought to eliminate from Respondent's proposals the lan-guage which reserved discretion to the Employer to takevarious unilateral action or which lowered terms andconditions of employment below existing levelsRespondent presented a complete 10-step wage classifi-cation system incorporating existing job titles but did notsupply any proposed wage rates The Covina relocationlanguage was again discussed with Respondent urgingimmediate consideration Respondent altered its April 8,1987 proposal by increasing paid holidays from eight tonine and establishing holiday pay at 1-1/2 times base rateas a minimum with allowance for an increased rate Thegrievance language was also modified15 Session four, phase twoThe parties met again in bargaining on May 28, 1987The regular participants were present save Dickerson,with Keith Skotnes acting as union chief negotiator Re-spondent presented two written proposals at the sessionThe first was a list of minimum wage rates for each ofthe 10 classification levels contained in its earlier propos-al The Union inquired of Respondent whether or notthere would also be maximum wages proposed Hedmansuggested that whether maximum rates would be pro-posed was "up to the course of bargaining" The secondwritten proposal was a modified layoff and recall provi-sion which,m essence eliminated Respondent's unilateralcontrol .over the process and provided for 3 months' se-mority..retention as opposed to the then-existing 6-monthretention period-Holiday pay was 'discussed and the Union noted thatthe current employee handbook provided double-timeholiday pay while the Employer's last proposal providedonly for time-and-a-half rates The Union proposed re-tention of the then-current double-time rate for holidaypay Respondent responded that double-time pay was6 Apparently this open shop language has not formerly been presentedat the April 2 session 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnecessary at the time the company had adopted it butwas no longer an economic requirement The gnevance and arbitration clause was discussed in an effort tocompromise differences The Union s union security anddues checkoff proposals were again discussed and rejected During this session Respondent withdrew its termmanon of employment proposal Further Respondent modifled its management rights clause to eliminate languageproviding Respondent the right to unilaterally modifygroup benefits16 Session five phase twoThe next collective bargaining session was held onJune 16 1987 Hedman was absent with ChristopherBurrdws serving as Respondent s chief negotiator Atthis session Respondent proposed a complete wage andclassification clause establishing minimum and maximumwages for each of the 10 classification levels The proposal called for the reduction of wages of those employees who were in a particular classification but were paida rate over the maximum for that classification It furtherprovided in section 2 The Company reserves the rightto review market conditions and to increase employeewages as deemed appropriate based upon the Employer sinterpretation of the labor market The proposal furtherprovided that merit pay would be awarded or removed by the Employer in its sole judgment and thatthe Employer retains all rights to determine performance standards and to set and enforce these standardsDiscussion ensued regarding the proposed classifiestion system and the effect of its implementation Respondent suggested that relatively few employees•fouror five•would have their wages cut by the proposalThe Union suggested its analysis led it to believe thatover 50 employees would have their wages cut in thefirst three wage levels No agreement was forthcoming17 Session six phase twoThe next bargaining session was held on July 15 1987with Chris Burrows in charge of negotiations for Respondent and Keith Skotnes for the Union At this sesmon Respondent increased the minimum and maximumwage proposal previously submitted by 8 cents per hourfor the lower seven classifications with the exceptionthat the level one minimum or starting rate remained unchanged In support of its proposals Respondent arguedthat its June 16 wage proposal produced a net increase inwage costs to the Employer of a total for all employeesof $5 25 per hour and at its July 15, 1987 proposal produced a net total wage cost increase of $11 53 per hour 7Respondent further confirmed that the language of itssection 3 of the proposed management rights clausewhich gave it the right to modify health and insuranceplans would be deleted No new proposals or modifiesnon of existing positions were submitted by the Unionand no agreements were reached at this session7 Thus the Increase on total costs per hour per employee would bethis amount divided by the total number of employees in the unit Thusif the unit contained 1C0 employees the cost increase per hour per employee would be 5 25 cents and 11 53 cents respectivelyA subsequent bargaining session was scheduled, thenpostponed No subsequent sessions were ultimately heldbecause the Employer on August 20 1987, took the position that the Union had lost majority support in theunit and that it no longer represented unit employeesRespondent therefore withdrew recognition of the Unionand has not modified that position to dateB Analysis and Conclusions1 The issues presentedThe General Counsel in this case alleges a violation ofSection 8(a)(5) of the Act which holds that it is an unfairlabor practice for an employer to refuse to bargain collectively with representatives of its employees Section8(d) of the Act defines the obligation to bargain collectively as one mvolvmg the dutyto meet at reasonable times and confer in good faithwith respect to wages hours and other terms andconditions of employment, or the negotiation of anagreement or any question ansmg thereunderbut such obligation does not compel either party toagree to a proposal or require the making of a concessionThe Act requires, therefore, that the Board determinewhether or not an employer s conduct during bargainingis such as to indicate a sincere effort to negotiate in goodfaith and reach agreement In considenng these issuesthe Board under the guidance of the courts scrutinizesthe parties overall conduct in bargaining to determinewhether or not bargaining has been conducted in goodfaithFrom the context of an employer s total conduct, itmust be decided whether the employer is lawfullyengaging in hard bargaining to achieve a contractthat it considers desirable or is unlawfully endeavormg to frustrate the possibility of arnvmg at anyagreementJ D Lunsford Plumbing 254 NLRB 360, 370 (1981),quoting from West Coast Casket Co 192 NLRB 624, 636(1971) enfd as relevant part 469 F 2d 871 (9th Or1972)The Board has recently listed in a summary of legalprinciples some of the conduct it considers indicative ofa lack of good faithAlthough an adamant insistence on a bargaining posalon is not of itself a refusal to bargain in goodfaith, Neon Sign Corp v NLRB 602 F 2d 1203 (5thCir 1979) other conduct has been held to be mdieative of a lack of good faith Such conduct includesdelaying tactics 13 unreasonable bargaining demands,14 unilateral changes in mandatory subjectsof bargaining 15 efforts to bypass the umon 10 failure to designate an agent with sufficient bargaining VIKING CONNECTORS CO103authority," withdraw of already agreed-upon pro-visions," and arbitrary scheduling of meetings 1813 NLRB v Wonder State Mfg Co, 344 F 2d 210 (8th Or1965), Crane Co 244 NLRB 103 (1979)" NLRB v Holmes Tuttle Broadway Ford, 465 F 2d 717 (9thOr 1972)"NLRB v Fitzgerald Mills Corp, 133 NLRB 877 (1961), enfd313 F 2d 260 (2d Cir 1963), cert denied 375 U S 834 (1963)i8 Cal-Pacific Poultry, 163 NLRB 716 (1967)" Billups Western Petroleum Ca, 169 NLRB 964 (1968), enfd416 F 2d 1333 (5th Or 1969)18 Valley Oil Co, 210 NLRB 370 (1974)18 Moore Drop Forging Co, 144 NLRB 165 (1963)Atlanta Hilton & Tower, 271 NLRB 1600, 1603 (1984)In the instant case no contentions are made that Re-spondent's agents lacked authority, that meetings weredelayed, or that unilateral changes or withdrawal ofagreed-upon provisions occurred The thrust of the Gen-eral Counsel and the Charging Party's argument herein isthat Respondent made unreasonable bargaining demandswhich were designed not to reach an agreement butrather to frustrate one Thus, they argue Respondent (1)insisted on proposals on nonmandatory subjects, (2) in-sisted on contract language which would give Respond-ent substantial unilateral control over working condi-tions, and (3) by making unreasonable proposals respect-ing wages and other terms and conditions of employ-ment, Respondent failed to bargain in good faith Re-spondent argues its bargaining was hard but fair and in-volved concessions on its part not matched by theUnionThe "unreasonable bargaining demands" classificationset forth in the Atlanta Hilton's recitation of traditionalindicia of bad-faith bargaining, supra, has been a difficultarea subject to ongoing development and interpretationby the Board and the courts In the recent case of Reich-hold Chemicals, 288 NLRB 69 (1988), the Board restatedits views concerning the relevance of specific bargainingproposals in determining whether a party has bargainedin bad faith The Board stated at 69-70That we will read bargaining contract proposalsdoes not mean, however, that we will decide thatparticular proposals are either "acceptable" or "un-acceptable" to a party Instead, relying on theBoard's cumulative institutional experience in ad-ministering the Act, we shall continue to examineproposals when appropriate and consider whether,on the basis of objective factors, a demand is clearlydesigned to frustrate agreement on a collective-bar-gaining contract The Board's task in cases allegingbad-faith bargaining is the often difficult one of de-termining a party's intent from the aggregate of itsconduct In performing this task we will strive toavoid making purely subjective judgments concern-ing the substance of proposalsEach party to collective bargaining "has an en-forceable right to good faith bargaining on the partof the other "7 Enforcement of that nght is one ofthe Board's most important responsibilities Indeed,the fundamental rights guaranteed employees by theAct•to act in concert, to organize, and to freelychoose a bargaining agent•are meaningless if theiremployer can make a mockery of the duty to bar-gain by adhering to proposals which clearly demon-strate an intent not to reach an agreement with theemployees' selected collective-bargaining represent-ative The Board will not have fulfilled its obliga-tion to look at the whole picture of a party's con-duct in negotiations if we have ignored what isoften the central aspect of bargaining, i e, the pro-posals advanced by the parties 87 Eastern Maine Medical Center v NLRB, 658 F 2d 1 (1st Or1981)8 As the court in Eastern Maine Medical Center, supra at 10, observedThere is indeed a tension created by asking the Board tojudge the reasonableness of the bargainers, but not to supervisethe substance of their bargaining The major resource makingthis tension tolerable is the agency's accumulated institutionalexperience in making precisely these thoughts of judgment Wethus do not likely disregard the Board s informed judgment inthe especially delicate task of judging whether, in context, astrategy of bargaining is more likely calculated to obstructagreement than to bring about the best compromise possible[Citations omitted ]The instant case also involves the setting aside of a set-tlement agreement entered into in midbargaimng Theconsideration of the propriety of setting aside a settle-ment agreement in such circumstances was recently dis-cussed in Carlsen Porsche Audi, 266 NLRB 141 (1983) Inessence, the propriety of setting aside a settlement agree-ment involves consideration of an employer's postsettle-ment conduct using the evidence of presettlement con-duct as background evidence Only if a determination ismade that postsettlement conduct constitutes an unfairlabor practice may the settlement agreement be set asideand the presettlement conduct considered as a separateunfair labor practice2 The Employer's post-February 1987 or phase'two bargainingAt the onset it is appropriate to consider Respondent'sconduct following approval of the settlement agreementconsistent with the provisions of Carlsen Porsche Audi,supraa The General Counsel's complaint allegationsParagraph 11 of the consolidated complaint allegesthat at various times between the months of Marchthrough July 1987, Respondent(a)proposed and rigidly adhered to a wage pro-vision reserving to Respondent the right to increasewages, to grant or remove step increases, to awardor remove merit pay, and to select and remove leadpersons and determine their pay,(b)proposed and rigidly adhered to provisionsreducing current employee wages, layoff and holi-day benefits, with no accompanying claim of eco-nomic necessities,(c)proposed and rigidly adhered to provisions ef-fectively reserving to Respondent the right tochange, reduce or increase work hours 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel further alleges that Respondent byits overall acts and conduct has failed and refused tobargain collectively As part of the remedy provision ofthe complaint, the General Counsel seeks an extension ofthe bargaining year consistent with Mar Jac Poultry 136NLRB 385 (1982) as modified by Colfor Inc 282NLRB 1173 (1987)b Respondents proposalsAs set forth in part in the recitation of bargainingproposals, supra Respondent consistently sought to reserve to itself by explicit contract language the right toreview market conditions and to increase employeewages as deemed appropriate based upon the Employer sinterpretation of the labor market The Employer s finalproposal on July 15 1977 contained the following TheEmployer may grant earlier or larger increases in recogninon of employee performance Such extra discretionary pay may also be removed when in the Employer ssole judgment, the reason for the earlier or larger increases no longer exist The Employer s proposal further stated The Employer retains all rights to determineperformance standards and to set and enforce thesestandards Merit pay, in the Employer s final proposal,included the followingMerit pay may be awarded by the Employer abovethe job rate as and when it deems meritorious performance warrants same, and the Employer mayremove merit pay when in its sole judgment, themeritorious performance no longer existWith respect to unit leadpersons the Employer s proposal states The selection and removal of leadpersons ifany and the amounts of lead pay if any shall be determined by the EmployerDisregarding the Employer s earlier proposals whichcalled for wages to be entirely within its discretion Respondent first proposed minimum wage rates for theentire unit, save leadmen on May 28 1987 At the June16 1987 session maximum wage rates were first proposed by Respondent On July 15 1987 session Respondent proposed an 8 cent per hour increase to the wageranges of the lower 7 of 10 job classificationsRespondent s last proposals with the exception of certam clauses agreed on by the Union provided largely fora continuation of existing benefits 8 Thus group medicaland dental benefits life and accidental death, and dismemberment plans remained the same The Employer offered reductions from current levels of holiday pay Thusthe employee benefit handbook in effect at relevant timesfor unit employees describes double time wages forworking on holidays The Employer s last proposals tothe Union offered time and a half for holiday pay Rea There is some confusion respecting the number of paid holidays finally offered by the Employer The Employer s earlier proposal of eightpaid holidays was Increased to nine on May 6 1987 as reflected in bothRespondent s and the Union s bargaining notes The stipulated exhibits ofsubsequent proposals however do not carry forward this Improved offerrather they simply recapitulate the original eight holiday offer In light ofthis confusion I do not rely on the issue of the number of paid holidaysin my determinations hereinspectmg wages the Employer s first complete proposalwas made on June 16 1987 and increased as noted onJuly 15, 1987 Both wage proposals in the Employer sunchallenged calculations resulted in a net increase intotal wage costs to the Employer The Union and theGeneral Counsel note that the wage range proposals ofthe Employer require wage decreases among a significant number of employees Further they note that theEmployer persisted in proposing wage range minimumswhich did not correspond to the wages actually paid employees For example at level 1 the Employer s originally proposed starting rate of $3 80 per hour an amountnot increased in the July 15 1987 offer was artificallylow inasmuch as employees were not then being hired byRespondent at less than $425 an hourCertain of Respondent s more onerous proposals wereabandoned in later negotiations Thus the Employer s imnal wage layoff and recall grievance and arbitration,and termination of employment proposals initially reserved total control and discretion to the EmployerSuch control was significantly modified by the Employer s May 28, 1985 proposal So too the Employer in theMay 28 June 16 and July 15 bargaining sessions madeclear that new wage classifications were subject to thegrievance and arbitration clause that termination forcause would be subject to the grievance and arbitrationclause by the addition of whatever language is necessary and that the management rights clause would bemodified to restrict the Employer s nghts to modify benefit plans during the life of the contract The Employer sunion representative clause which until June 16 restrictedthe Union s right to limit union steward appointments inthe manner inconsistent with the Union s Internal ruleswas modified as per NLRB concerns on June 16c Analysis regarding phase two bargainingThe bargaining after the settlement agreement was entered into on February 19 1987, presents narrow questons essentially limited to the propriety of Respondent sproposals offered in bargaining First the commumcations between Respondent and unit employees contendedby the General Counsel as being improper occurredduring phase one bargaining and hence if improperwere subsumed into the settlement agreement While theparties in this closely litigated case raised various questions regarding the propriety of statements made at thebargaining table late arrivals and substitutions for absentnegotiators I found these factors peripheral to the mainissues and not on this record, significant to the outcomeof the case or worthy of discussion hereThe General Counsel suggests, somewhat grossly charactenzing her arguments that Respondent engaged inbad faith bargaining by (1) delaying offers concerningwages, (2) making proposals which retained employercontrol over working conditions thus depriving theUnion of its representational role (3) by making regressive proposals when compared and contrasted to existingconditions, (4) making proposals which it realized nounion could accept and (5) through its total course ofconduct not seeking to reach agreement VIKING CONNECTORS CO105Turning initially to the General Counsel's contentionthat Respondent's proposals in their totality seek to un-dermine the Union's role as exclusive representative ofemployees concerning wages, hours and working condi-tions, it is clear from the summary immediately aboveand the more detailed description of proposals set forthsupra that the Employer initially sought to retain virtual-ly all authonty to itself in its contract proposals and, bythe conclusion of the negotiations in July 1987, had onlyslightly modified that position This is so even in the pro-posals as to wages because the wage ranges proposed byRespondent coupled with its proposed retained authontyto increase wages in any manner it saw fit, as well as itscomplete retention over merit increases and decreasesand leadpersons' wages, gave the Employer large discre-tion in controlling employee wages 9The Board's decision in A-1 Kingsize Sandwiches, 265NLRB 850 (1982), enfd 732 F 2d 872 (11th Cir 1984),cert denied 469 U S 1035 (1984), cited with approval inReichhold Chemicals, 288 NLRB 69 (1988), contains alearned marshaling of Board and court authority thatsuch attempts to preserve control by an employer is aviolation of Section 8(a)(5) of the Act I so find here Re-spondent argues that the Board has found employer pro-posals which retain discretion with regard to wage andmerit pay proper in Southern Wipers, 192 NLRB 816(1971) The employer's discretion in its proposals in thatcase however falls far short of the widespread controlwhich Respondent attempted to reserve to itself in theInstant matterThe General Counsel also argues that Respondent'sproposals were in part regressive in that they in variousdegrees offered lower benefits than employees currentlyenjoyed, that the Employer bargained inflexibly on suchmatters as union security and even such minor matters asunion bulletin board language The General Counsel's ar-guments here are substantially weaker under currentBoard law The Employer's explanation early in bargain-ing that it did not wish to increase its employee laborcosts and that increases in benefits in one area would re-quire concomitant reductions in other areas coupled withits view that it did not wish to compel employee mem-bership in the Union are, under current Board law, ex-amples of hard rather than surface bargaining So too thefact that the Employer's July wage proposals, settingaside the question of the timing of those proposals whichwill be considered, infra, produced a significant numberof wage reductions for unit employees, is not, standingalone, independently a violation where the total netwage costs are increased The General Counsel did notcontest Respondent's assertions at the heanng whichwere consistent with its assertions at the bargaining table,that its wage proposals, in aggregate, constituted a netincrease in the Employer's wage bill The Employer's9 The wage ranges themselves when compared and contrasted toactual wages paid by the Employer reveal an even larger discretion Forexample the wage range proposed by the Employer for level I started ata significantly lower rate than was in fact being offered to starting em-ployees Thus were the proposal to be accepted, Respondent would havean ability to lower starting wages from its current practice without beingin violation of the contract's terms or to Increase them under its reservednght to do sobrief argument during bargaining that it did not believethe labor market merited its then existing double-timeholiday pay rather than its proposed time-and-one-halfholiday pay is likewise in isolation more a matter of hardrather than surface bargainingWhile I have considered those employer proposals theGeneral Counsel and Charging Party characterized as re-gressive in reaching a decision on the totality of conductallegation of the General Counsel, I do not find, undercurrent Board law, including the recent Reichhold deci-sion closely analyzed by the parties at the hearing and onbrief, that Respondent has violated the Act by bargain-ing in bad faith solely on the basis of the "regressive"contentions of the General CounselAn important part of the General Counsel's case, par-ticularly in light of Respondent's withdrawal of recogni-tion at the close of the certification year, is that Re-spondent withheld any significant proposal on wagesuntil the 1 1 th hour thereby preventing meaningful bar-gaining from occurring sufficient for a contract to bereached before the expiration of the certification yearRespondent contended during bargaining and at thehearing, without challenge by the General Counsel, thatits wage pattern at the commencement of the certifica-tion year was somewhat dispersed and unstructured as aresult of the consolidation of several different businessentities At the initial bargaining sessions Respondentrepresented that it had been endeavoring for some timeto systematize or standardize its wage structure and thatsuch a wage proposal would be forthcoming Respond-ent's early bargaining on general wages however waslimited to rejecting the Union's proposal for a generalwage increase and submitting its own proposal thatwages would be left in its control Respondent did notpropose a wage structure, even without wages attachedto the structure until May 28 and did not propose its firstcomplete wage package until the penultimate bargainingsession on June 16, 1987 10Respondent's defense to the attack on the timing of itswage proposals is founded on the notion that Respondenthad long been diligently working on a new wage struc-ture I reject this assertion as insufficient on severalgrounds First, It is incumbent on the parties to bargain-ing to treat negotiations seriously Respondent's chief ne-gotiator was a highly experienced negotiator who couldwell understand the need for a complete proposal onsuch an important matter as wages to be made early inthe bargaining Yet, initially, only a proposal to retainemployer control over wages was made Second, by Re-'• Wage minimums had been proposed at the previous session but a"minimums only" proposal does not constitute a complete wage proposalFurther Respondent's negotiator's assertion at that session that maximumrates would be proposed only as bargaining justified, is Important directevidence of the Employer's willingness to delay or withhold its wageproposals to gam tactical and even strategic advantage over the UnionRespondent argues its discretion over wages in its final proposals washeavily circumscribed by the proposal's requirement of 5-cent increasessemiannually for employees I do not find this argument persuasive be-cause the size of such mandated increases would require least 20 years foran employee to traverse the narrowest classification level wage rangeLarger wage Increases were within the Employer's discretion and couldbe awarded and later withdrawn Thus true practical discretion remainedwith the Employer 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent's own statements, it had been working on anew wage structure for a substantial period before theUnion's certification However complex Respondent'swage classification determination process may have been,and on this record there is no evidence of the extent, du-ration or intensity of that process, the penod of timebefore the certification coupled with the lengthy periodwhich passed before the classification proposal was pre-sented to the Union is simply far too great on this recordto satisfy the obligation of an employer to treat negotia-tions as a matter of pnonty in its business arrangementsI find on this record that the Employer delayed itswage offers not because of the difficulty of arriving at awage classification system but rather to delay negotia-tions beyond the certification year I have previouslyfound that the fact that the Employer's wage proposalsresulted in an effective wage reduction for a significantnumber of employees was not in of itself violative of theAct The difficulty and disagreements in ascertaining theeffects of the Employer's wage proposals, given thatwage ranges were involved and coupled with the factthat the Employer had reserved to itself discretion ongranting increases, made the likelihood even of an imme-diate understanding of the proposal's effects and conse-quences by the Union virtually impossible The 1 1 thhour nature of wage proposals which were certain to re-quire analysis by the Union coupled with Respondent'sfailure to explain the wage proposals save on a "net costbasis" in bargaining virtually assured that time would in-evitably pass before appreciation and understanding ofthe proposals could be achieved by the Union This cir-cumstance increased the likelihood that the late wageproposals would push the negotiations past the certifica-tion year I find the Employer's delay in making its wageproposals despite the Union's ongoing efforts to obtainsuch a proposal is an independent violation of Section8(a)(5) of the Act and is direct evidence that Respondentwas bargaining not with an intention to reach agreement,but rather with an intention to delay bargaining until theEmployer might withdraw recognition from the Uniond Conclusions regarding phase two bargainingConsidering the above factors as well as the evidenceof presettlement agreement bargaining to the extent cog-nizable under Carlsen Porsche Audi, supra, and based onthe entire pattern of bargaining, I have found Respond-ent's postsettlement agreement bargaining was not ingood faith and therefore violated Section 8(a)(5) and (1)of the Act As discussed above, Respondent's proposalsby retaining substantial control over wages, hours, andworking conditions sought to diminish the role of theUnion as the employees' representative Further Re-spondent's substantial delay in tendering its wage propos-als and delay in removing the most onerous and over-reaching of its proposals until the 11th hour of the certi-fication year are persuasive evidence, on this record, thatRespondent did not bargain with an intention to reachagreement with the Union but rather engaged in thecourse of conduct designed to frustrate and delay agree-ment and, in so doing, undermine the Union's supportamong employees in an attempt delay any agreementwith the Union until after the certification year whenrecognition might be withdrawn As noted above, thisdecision does not turn so much on the lack of "generosi-ty" or "regressiveness" of Respondent's economic pro-posals as in those proposals' wide-ranging retention ofcontrol over wages, hours, and working conditions aswell as the significant delay in making a complete pro-posal covering wages3 The settlement agreementHaving found that Respondent engaged in bad-faithbargaining subsequent to the approval of the settlementagreement, I find the Regional Director's determinationthat the settlement agreement be set aside was correctResearch Products/Blankenship Co, 258 NLRB 19 (1981),Roadway Express, 254 NLRB 668 (1981) It is thereforeappropriate to consider the presettlement or "PhaseOne" bargaining in light of the allegations of the com-plaint4 Phase one bargainingThe eight collective-bargaining sessions held duringphase one occurred from October 9 through November14, 1986, with the final session not involving face-to-facemeetings but rather involving separate discussions withthe assistance of a Federal Mediation and Conciliationofficial That final session foundered when, although thefacts are somewhat in dispute, it became clear that theUnion thought further bargaining unprofitable, inter aim,because of the absence of a comprehensive wage propos-al from the EmployerThe proposals offered by the Employer dunng phaseone bargaining, as set forth in some detail supra, includeseveral proposals which were subsequently abandonedThus the nonbinding grievance and arbitration clausecoupled with a strong no-strike clause, the very broadmanagement rights clause, the language reserving to Re-spondent exclusive control over employee termination,and the proposals reserving to Respondent the right tochange wages and fringe benefits essentially at will, weremodified over time as discussed supra The cases cited inthe proceeding analysis may be applied to these matterswithout additional discussion Certainly if the lesserdegree of control retained by Respondent in its phasetwo bargaining proposals and the delay in offering wageproposals in phase two bargaining constitutes a failure tobargain in good faith, Respondent's much more restnct-mg proposals in phase one bargaining coupled with acomplete absence of a phase one wage proposal despitethe Union's efforts to obtain one," support the samefindings as those made, supra, as to phase two bargain-ingTwo phase one matters require additional analysisFirst was the Employer's "employee rights" proposalwhich was part of its initial offer and was maintained,without modification, throughout Phase One bargainingThat proposal, statedEmployee Rights" The proposal that the Employer set wages is not regarded as agood-faith proposal for purposes of this analysis VIKING CONNECTORS CO107In recognition of Section 7 employee rights andof declining unionism in the United States emphasisadded and of employer's right to an unreducedlabor market, no employee shall be required tobecome or remain a Union member, or to pay anydues or fees whatsoever to UnionIn the analysis of phase two bargaining, supra, I heldthat the General Counsel's "intransigence argument," 1 e,that Respondent's inflexibility on matters such as unionsecurity, union bulletin board, and union representation12did not support a finding of an independent violation ofthe Act The Board's view emphasized in recent cases isthat such conduct is hard rather than surface bargainingif it occurred in a context free of otherwise improperbargaining The employee rights proposal quoted abovehowever is not simply an example of an employer's in-sistence on retention of its own rights and a reluctance toassist the union, i e, hard bargaining The clause pro-posed by the Employer and insisted on without modifica-tion throughout phase one bargaining contains languagewhich is gratuitously derogatory of trade unionism gen-erally and hence the Charging Party There is no eco-nomic benefit to the Employer nor any in restriction ofUnion advantages in the inclusion of the proposals' "de-clining unionism" phrasing Such language even thoughwithout any effect on the substantive nghts of the par-ties, is clearly a matter about which any trade unionwould have strong and hostile views regarding inclusionin a collective-bargaining agreement I find that this pro-posal and the Employer's resistance to any modificationof the proposal until April 1987, when more than halfthe certification year had passed, was designed not onlyto enrage the Union's negotiators but to retard any likeli-hood of an agreement being reached The Employer'snegotiator was an experienced employer representativewith a long history of collective-bargaining representa-tion I find he would have, without a doubt, recognizedthe effect of such a proposal on the Union Thus I findthe maintenance of this proposal by the Employer isdirect evidence of the Employer's intention to poison thenegotiations, not for the purpose of improving the Em-ployer's bargaining position, but rather to prevent anyagreement from being reached during the certificationyearA second matter relevant only to phase one bargainingis the Employer's proposals regarding union representa-tion insofar as they attempted to control the Union's in-ternal procedures The General Counsel correctly citesthe case of NLRB v Borg-Warner Corp, 356 U S 342,350 (1958), for the proposition that the maintenance ofsuch proposals to impasse violates Section 8(a)(5) of theAct While these proposals were modified in phase two,they continued through phase one bargainingIn conclusion, for the reasons set forth in my analysisof phase two bargaining, supra, and in light of the discus-sion immediately above regarding aspects of the bargain-12 Here union representation proposals are considered, not as an at-tempt to Interfere with the Union s representational role, a matter dis-cussed Infra, but rather as part of the Employer's failure to make propos-als or concessions which would allow the Union greater ease of adminis-tration such as union checkoff or supersemonty for union stewardsmg which were limited to phase one, and on the recordas a whole, I find that Respondent's phase one bargain-ing, as a predicate to the phase two bargaining foundviolative above, was both independently violative of theAct and constituted but one part of Respondent's totalcourse of conduct in seeking (1) to avoid reaching anagreement with the Union, and (2) to undermine theUnion's role as representative of Respondent's employ-ees In my consideration of the employees' rights propos-al language quoted immediately above, I found directevidence that Respondent's motives dunng negotiationswere to avoid reaching agreement with the Union until,through the passage of time, the Employer could attemptto withdraw recognition of the Union as representativeof its employees All this conduct, on the basis of thecases cited supra, violates Section 8(a)(5) and (1) of theAct and I so find 135 The Employer's August 1987 withdrawalof recognitionThe General Counsel's complaint alleges that at alltimes following its certification, the Union has been rep-resentative of employees within the unit This allegationbrings into issue Respondent's August 1987 withdrawalof recognition The Board has long held that an irrebuta-ble presumption of continuing majority status on thebehalf of a certified union continues through the certifi-cation year Thereafter a labor organization enjoys a "re-buttable presumption" of continuing majority which maybe challenged by an employer in certain circumstancesThe basis for the Employer's withdrawal of recognitionherein was not litigated at the hearing and, for purposesof this analysis, may be presumed to comply with theBoard requirements for evidence sufficient to overcomea rebuttable presumption of union majorityAn important limitation to an employer's ability towithdraw recognition from a union however is that suchaction must occur in a context free from unfair laborpractices Terrell Machine Co, 173 NLRB 1480 (1969),enfd 427 F 2d 1088 (4th Cir 1970) Having found thatRespondent in its entire course of bargaining was notseeking to reach agreement with the Union but wasrather acting to frustrate any agreement and to delay ef-fective bargaining until the conclusion of the certificationyear, all in violation of Section 8(a)(5) and (1) of theAct, it is clear that Respondent's withdrawal of recogni-tion hard upon the conclusion of the certification year isinvalid and cannot standOne of the purposes of the Board's provision of an ir-rebutable presumption of majority status during the certi-fication year is to allow bargaining to proceed unencum-bered by challenges to the Union's representative statusfor a sufficient penod of time to allow the Union to to"show its stuff" to employees so that the employees'13 The General Counsel submitted into evidence a series of wnttencommunications by the Employer to unit employees during phase onebargaining I have considered these communications and, in light of thefindings above, do not find It necessary to analyze them separately Whilepart of the record as a whole and considered in reaching the decisionsherein, I do not find them to be a significant factor in evaluating the Em-ployer's conduct herein nor separately violative of the Act 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwishes and desires respecting continued representation,to the extent they are to be tested, will be informed byobservation of the Union's performance over a reasona-ble period If a labor organization is, by an employer'sillegal course of conduct, prevented from engaging in ef-fective bargaining, the union's support amongst employ-ees is improperly eroded If that eroded support maythen be advanced by an employer as the basis for with-drawing recognition, the employer benefits from its ownwrongdoing 14 Accordingly, I find that Respondent'swithdrawal of recognition occurred during the time itwas engaging in ongoing unfair labor practices andtherefore, is invalid Inasmuch as the record indicatesthat the Employer's withdrawal of recognition has notbeen rescinded and no further bargaining has occurredsince July 1987, it follows that the Union continues torepresent the unit employees of Respondent and that Re-spondent's continued withholding of recognition of theUnion is also improperREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall order it to cease and desisttherefrom and take certain affirmative action designed toeffectuate the purposes and policies of the Act includingthe posting of remedial notices in English and SpanishlanguagesThe General Counsel seeks an extension of the Union'scertification year for a period of 9-1/2 months in orderthat the Union may ultimately enjoy the same period ofgood-faith bargaining uninterrupted by challenges to itspresumption of majority that it would have enjoyed hadthe Employer engaged in good-faith bargaining through-out the period at issue The General Counsel's cases areapt for violations of this kind See Colorfor, Inc , 282NLRB 1173 (1987), Mar-Jac Poultry Co, 136 NLRB 785(1982) Respondent was put on notice of the relief theGeneral Counsel was seeking in the underlying com-plaint I shall grant the remedy sought Accordingly, Ishall include in my recommended remedy a 9-1/2-monthextension of the certification period after bargaining re-commences1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 At all times material the following described unit ofRespondent's employees constitutes the unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the ActAll production and maintenance employees em-ployed by Respondent at its Chatsworth, Van Nuys,and Covina, California locations, excluding officeclerical employees, professional employees, guards14 In part for this reason, the Board provides for extension of the certi-fication year where the bargaining process has been tainted by employerwrongdoing See remedy section, infraand supervisors as defined in the Act, and employ-ees of Sandia Corporation4 At all times material herein, the Union has been theexclusive representative for the purposes of collectivebargaining of the employees in the above-described unit5 By refusing to bargain in good faith with the Unionas the exclusive representative of its employees in theabove described unit since on or about October 9, 1986,and by withdrawing recognition form the Union on orabout August 20, 1987, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act6 The unfair labor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(2), (6), and (7) of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Viking Connectors Co, Chatsworth,Van Nuys, and Covina, California, its officers, agents,successors, and assigns, shall1 Cease and desist from(a)Unreasonably delaying contract proposals in orderto delay collective bargaining and undermine the Union'ssupport among employees(b)Proposing and rigidly adhering to contract lan-guage unreasonaly retaining Employer discretion overwages, hours, and working conditions thereby undermin-ing the Union's ability to represent employees(c)Making contract proposals which serve no otherpurpose but to impede negotiations and gratuitouslyinsult the Union and its collective-bargaining agents(d)In any manner engaging in surface bargaining orother collective bargaining not in good faith, withoutreal intention of reaching a meaningful collective-bar-gaining agreement with International Union UnitedAutomotive, Aerospace & Agricultural ImplementWorkers of America, UAW Local 509, AFL-CIO, asthe designated exclusive bargaining representative of itsemployees in the certified unit(e)In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Recognize the Union as the exclusive representa-tive of the employees in the following unitAll production and maintenance employees em-ployed by Respondent at its Chatsworth, Van Nuys,and Covina, California locations, excluding officeclerical employees, professional employees, guardsLa If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses VIKING CONNECTORS CO109and supervisors as defined in the Act, and employ-ees of Sandia Corporation(b)Upon request, bargain collectively in good faithwith the above-named labor organization as the exclusiverepresentative of all Respondent's employees in the ap-propriate unit and continue such bargaining for 9-1/2months after the date of the first bargaining session fol-lowing Respondent's formal notification of the Union ofits recognition and compliance with this decision(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allrecords necessary to ensure that this recommendedOrder has been complied with(d)Post at its facilities copies of the attached noticemarked "Appendix"" and its Spanish-language equiva-lent Copies of the notice, on forms provided by the Re-gional Director for Region 31, after being signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt and maintained for60 consecutive days in conspicuous ,places, including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply16 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentYou will recall that we have previously posted a noticesimilar to this one wherein we made a commitment toyou to obey the law After a formal hearing at which allparties had an opportunity to present evidence and statetheir positions, it has been decided by the NationalLabor Relations Board that we did not live up to ourpromises contained in the first notice and that we havecontinued to violate the National Labor Relations Act,as amended Therefore, we have been ordered to postthis notice and further ordered to advise you that weintend to honor the commitments made to you in thisnoticeThe International Union United Automobile, Aerospace& Agricultural Implement Workers of America, UAWLocal 509, AFL-CIO has represented our employees inthe following unit since August 1986All production and maintenance employees em-ployed at our Chatsworth, Van Nuys, and Covina,California locations, excluding office clerical em-ployees, professional employees, guards and super-visors as defined in the National Labor RelationsAct and employees of Sandia CorporationWE WILL NOT wrongfully withdraw recognition fromthe Union as representative of our employees in the unitdescribed aboveWE WILL NOT refuse to bargain collectively with theUnion as the exclusive representative of our employeesin the unit described aboveWE WILL NOT, during bargaining, unreasonably delaymaking proposals regarding wages, hours and workingconditions in order to undermine the Union's supportamongst our employeesWE WILL NOT, during bargaining, make and adhere toproposals seeking to reserve to ourselves the right tocontrol employees' wages, hours, and working conditionsin a manner that defeats the Union's ability to representits employees and seeks to undermine the Union's sup-port among employeesWE WILL NOT, during bargaining, make and adhere tocontract proposals designed in whole or in part to frus-trate bargaining and/or to embarrass and antagonizeumon negotiatorsWE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of their rightsguaranteed by Section 7 of the National Labor RelationsActWE WILL recognize the Union as the exclusive repre-sentative of our employees in the unit described aboveupon resumption of bargaining in good faith and for 9-1/2 months thereafter as if the initial year of certificationhad not expiredWE WILL bargain collectively in good faith with theUnion as the exclusive representative of our employeesin the bargaining unit described above, concerningwages, hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed, written agreementVIKING CONNECTORS CO